PER CURIAM.
Epitomized Opinion
It is sought herein to reverse a judgment of conviction against Joe Kubiak, for receiving a stolen auto, that he knew to have been stolen. Several errors are urged why the judgment should be reversed, all of (which are highly technical, except the one that ■ it is contrary to - the weight - of the evidence.' This question was submitted to the -jury, and it is not so contrary to the’ evidence that this court would be warranted in interfering. The récord shows that, beyond' any doubt, he was guilty of receiving this property, and the circumstances-'all point to the fact that he'knew that it-was: stolen, and upon - the ’ whole record, the'jury was warranted in coming té thé conclúsion it'did." ' - ' '- - ■'